DETAILED ACTION
Allowable Subject Matter
1.	Claims 1, 3-8, 10-14, and 16-20 are allowed.
	Jone et al. (US 20180074693) teaches generally relates to user interfaces for managing input mechanisms. In some examples, the electronic device transitions from a first mode into a second mode in accordance with a determination that the one or more characteristics of a user input detected via a second input mechanism of the electronic device meet a set of predefined criteria. 
 Van OS et al. (20220027446) teaches an electronic device performs techniques related to implementing biometric authentication, including providing user interfaces for: providing indications of error conditions during biometric authentication, providing indications about the biometric sensor during biometric authentication, orienting the device to enroll a biometric feature, and providing an indication of the location of the biometric sensor to correct a detected error condition.
Lin (US 10638096) teaches an authentication server. The authentication server may provide the mobile device with an authorized access code or with the information that the mobile device needs to generate an authorized access code. The authentication server may also communicate with the monitor server to register the mobile device as a device authorized to enter property. The monitor server is remote from the property and communicates with the control unit over a long-range wired or wireless connection.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “receive a request to access an application via the mobile computing device, wherein the application includes a plurality of application pages, each application page configured to provide a different set of functional features of the application; in response to receiving the request to access the application, present an authentication user interface via a display screen of the mobile computing device; detect, by the authentication user interface, a gesture from a user; transmit a digital representation of the gesture to an authentication server via a network; receive, from the authentication server, a confirmation that the user has been successfully authenticated by the authentication server using the digital representation of the gesture; determine a specific application page among the plurality of application pages to present to the user based on the gesture from the user by accessing mappings between the plurality of application pages of the application and corresponding gestures, and by identifying the specific application page as corresponding to the gesture via a mapping; and present the specific application page to the user via the display screen of the mobile computing device, the specific application page providing a set of functional features of the application, wherein the specific application page is a first application page, the set of functional features is a first set of functional features, and wherein the computer-readable memory further comprises computer-executable instructions that are executable by the processing unit to cause the mobile computing device to: detect a subsequent gesture from the user; determine a second application page of the plurality of application pages, that is different from the first application page, to present to the user based on the subsequent gesture from the user by accessing the mappings between the plurality of application pages of the application and the corresponding gestures; and present the second application page to the user via the display screen of the mobile computing device, the second application page providing a second set of functional features of the application that is different than the first set of functional features of the application.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641